     3:06-cr-30058-SEM-BGC # 88   Page 1 of 16                                   E-FILED
                                                        Friday, 26 June, 2020 02:36:52 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )        Case No. 06-cr-30058
                                        )
SPENCER HARRIS,                         )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Spencer Harris’s Amended

Motion for Compassionate Release (d/e 83) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On October 10, 2006, a jury found Defendant guilty of five

counts as charged in the Second Superseding Indictment, d/e 14.

Count One charged Defendant with distribution of five or more

grams of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B). Count Two charged Defendant with possession with intent

to distribute five or more grams of cocaine base in violation of 21


                              Page 1 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 2 of 16




U.S.C. §§ 841(a)(1) and (b)(1)(B). Count Three charged Defendant

with possession of a firearm by a felon in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2). Count Four charged Defendant with

possession of a firearm in furtherance of a drug trafficking offense

in violation of 18 U.S.C. § 924(c)(1)(A)(i). Count Five charged

Defendant with distribution of cocaine in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(C).

     On May 21, 2007, U.S. District Judge Jeanne Scott sentenced

Defendant to a total of 460 months’ imprisonment, consisting of

400 months on Counts One, Two, and Five, and 120 months on

Count Three, all to run concurrently with each other, and 60

months on Count Four to run consecutively to all other counts.

Minute Entry, May 21, 2007. Judge Scott also imposed an 8-year

term of supervised release consisting of 8 years on Counts One and

Two, 3 years on Count Three, and 5 years on Counts Four and Five,

all to run concurrently. Id.

     On February 28, 2020, the undersigned District Judge

reduced Defendant’s sentence pursuant to Section 404 of the First

Step Act to 248 months’ imprisonment, consisting of 188 months

on Counts One, Two, and Five, and 120 months on Count Three, all


                               Page 2 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 3 of 16




to run concurrently, and 60 months on Count Four, to run

consecutively to all other counts. Minute Entry, Feb. 28, 2020.

The Court also reduced Defendant’s term of supervised release to 6

years on Counts One and Two, with the remainder of the sentence

unchanged. Id.

     Defendant is currently serving his sentence at USP Florence,

in Florence, Colorado. Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed June 26, 2020).

Defendant’s projected release date is June 29, 2024.

     On June 15, 2020, Defendant filed a pro se motion for

compassionate release (d/e 80) pursuant to 18 U.S.C. §

3582(c)(1)(A). On June 22, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release (d/e 83) was filed.

Defendant requests compassionate release due to his health issues

and the COVID-19 pandemic. According to Defendant’s amended

motion and the medical records that have been produced in this

case, Defendant has been diagnosed with kidney failure and

chronic kidney disease, as well as obesity and hypertension. Am.

Mot. Compassionate Release 1-2.


                             Page 3 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 4 of 16




     If released from custody, Defendant proposed to reside with

his daughter and her children at her residence in Brooklyn Park,

Minnesota. Id. at 4. The United States Probation Office addressed

Defendant’s request for compassionate release in a Memorandum

(d/e 87) but was unable to conduct a virtual inspection of the

proposed residence.

     On June 26, 2020, the Court held a video conference hearing

on Defendant’s motion. The Court heard oral arguments from

counsel and a statement made by Defendant. At the hearing, the

Court learned from the Probation Office that Minnesota is not

currently accepting transfers of supervised release due to the

COVID-19 pandemic. In response, Defendant proposed to reside

with his aunt, Margarita Jones, at her residence in Springfield,

Illinois, rather than with his daughter as previously suggested.

     As of June 26, 2020, the Bureau of Prisons (BOP) reports that

USP Florence has no confirmed cases of COVID-19. See Federal

Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed June 26, 2020).

BOP further reports, however, that only 22 tests have been

completed at the facility and 4 more tests are pending. BOP,


                             Page 4 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 5 of 16




COVID-19 Inmate Test Information,

https://www.bop.gov/coronavirus/ (last accessed June 26, 2020).

     The Government objects to Defendant’s motion, arguing that

this Court lacks jurisdiction to hear Defendant’s motion as

Defendant has not fully exhausted his administrative remedies

under § 3582(c)(1)(A). The Government also argues that

Defendant’s motion should be denied on the merits considering

Defendant’s criminal history and his disciplinary history while in

custody. The Court finds that it has jurisdiction to hear

Defendant’s motion and that Defendant has satisfied the

requirements for compassionate release.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,


                             Page 5 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 6 of 16




Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).



                             Page 6 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 7 of 16




     Defendant submitted a request for compassionate release to

the Warden of USP Florence on April 17, 2020. See Pro Se. Mot. for

Compassionate Release. On April 27, 2020, the Warden of USP

Florence denied Defendant’s request for compassionate release. See

id. Because more than 30 days have passed since Defendant

submitted his request for compassionate release to the Warden of

USP Florence, the Court finds that exhaustion of administrative

remedies is not an issue in this case. See 18 U.S.C. § 3582(c)(1)(A).

     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the relevant factors set forth at 18 U.S.C. §

3553(a), must determine that “extraordinary and compelling

reasons” warrant a reduction in Defendant’s term of imprisonment

and that the reduction is “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

     1.    Extraordinary and Compelling Reasons for Release

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue


                             Page 7 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 8 of 16




for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison.

     Defendant is a fifty-year-old African American male. Am. Mot.

Compassionate Release 1. Mr. Harris has been diagnosed with

chronic kidney disease and kidney failure, as well as obesity and

hypertension. Id. at 1-3.

     On June 25, 2020, the Centers for Disease Control and

Prevention (CDC) revised its guidelines concerning persons who are

at higher risk for severe illness from COVID-19 based on the

available evidence.1 According to the most recent information from

the CDC, having chronic kidney disease of any stage increases the

risks of severe illness from COVID-19.2 The most recent guidance


1. See CDC, Coronavirus Disease 2019 (COVID-19), People Who Need Extra
Precautions: Who Is at Increased Risk for Severe Illness?,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
(last accessed June 26, 2020).
2. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

                             Page 8 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 9 of 16




from the CDC also indicates that individuals with a body mass

index of 30 or more are at risk of severe illness from COVID.3 Mr.

Harris’s BMI is 30 according to his amended motion. Am. Mot.

Compassionate Release 2. Additionally, according to the CDC,

based on the evidence available at this time, people with

hypertension might be at increased risk of severe illness from

COVID-19.4 Finally, according to the CDC “[l]ong-standing systemic

health and social inequities have put some members of racial and

ethnic minority groups at increased risk of getting COVID-19 or

experiencing severe illness, regardless of age[, and] [a]mong some

racial and ethnic minority groups, including non-Hispanic black

persons, Hispanics and Latinos, and American Indians/Alaska

Natives, evidence points to higher rates of hospitalization or death




us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#chronic-kidney-disease (last accessed June 26, 2020).
3. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#obesity (last accessed June 26, 2020).
4. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#serious-heart-conditions (last accessed June 26, 2020).

                             Page 9 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 10 of 16




from COVID-19 than among non-Hispanic white persons.”5

According to the CDC, as of June 12, 2020, age-adjusted

hospitalization rates are highest among non-Hispanic American

Indian or Alaska Native and non-Hispanic black persons, followed

by Hispanic or Latino persons. The latest statistics from the CDC

indicate that non-Hispanic black persons have a rate of infection

that is approximately five times that of non-Hispanic white persons.

     The Government argues that the Court should deny

Defendant’s motion for compassionate release because USP

Florence has not yet had any confirmed cases of COVID-19. See

Resp. 14. While USP Florence does not have any confirmed cases of

COVID-19 at the current time, the same could have previously been

said of each of the BOP facilities that has experienced an outbreak

of the virus. As United States District Judge Pratt stated in United

States v. Nicholson, No. 09-cr-00058-RP-CFB (S.D. Iowa, June 6,

2020), “As other courts have noted, the fact a prison has no

confirmed open cases today does not provide much assurance in

the current environment.”



5. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/racial-ethnic-minorities.html.

                             Page 10 of 16
    3:06-cr-30058-SEM-BGC # 88   Page 11 of 16




     At the time Judge Pratt wrote that sentence, the facility he was

referring to—USP Thomson—also had no confirmed cases of

COVID-19. Since then, there have been two confirmed cases of

COVID-19 at the facility. See Federal Bureau of Prisons – COVID-

19 Cases, https://www.bop.gov/coronavirus/ (last accessed June

26, 2020). Several other courts have concluded that extraordinary

and compelling circumstances warranting a reduction in sentence

may be present even when a defendant is housed in a facility

without any confirmed cases of COVID-19. See United States v.

Williams-Bethea, No. 18-CR-78 (AJN), 2020 WL 2848098, at *5

(S.D.N.Y. June 2, 2020) (“[T]esting remains limited at FCI Danbury,

so the Court cannot conclude that the lack of confirmed positive

cases means that no inmates at the Defendant’s facility carry the

virus. For these reasons and others, courts in this district have

granted compassionate release to federal inmates due to COVID-19

even where the particular facility at which they were housed had

none or few confirmed cases of the virus.”); United States v.

Schafer, No. 6:18-CR-06152 EAW, 2020 WL 2519726, at *2

(W.D.N.Y. May 18, 2020) (“[W]ithout knowing the percentage of the

prison population that has been tested, the fact that there are no


                           Page 11 of 16
    3:06-cr-30058-SEM-BGC # 88   Page 12 of 16




positive COVID-19 cases provides little insight into whether the

virus has reached the facility.”); United States v. Ben-Yhwh, No. CR

15-00830 LEK, 2020 WL 1874125, at *4 (D. Haw. Apr. 13, 2020) (“It

is not a matter of considering Ben-Yhwh’s risk of getting sick and

receiving less than adequate medical care, it is the consideration

that, even with BOP’s conscientiousness and care in mitigating the

spread of COVID-19 in its facilities through cleaning and social

distancing, should Ben-Yhwh contract COVID-19, he is likely to

need ICU intervention and has a high likelihood of dying.”); United

States v. Burrill, No. 17-CR-00491-RS-1, 2020 WL 1846788, at *2

(N.D. Cal. Apr. 10, 2020) (“Federal correctional institutions, which

had reported zero COVID-19 cases only weeks ago, and despite the

steps the BOP has taken to contain the disease within its facilities,

are now reporting numerous virus-related deaths.”) (citations

omitted). Defendant—who has two underlying medical conditions

that place him at greater risk and one condition that may increase

his risk of serious illness or death from COVID-19—remains at risk

of imminent harm despite the best efforts of the Bureau of Prisons.

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 248-month term of


                            Page 12 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 13 of 16




imprisonment for one count of distribution of five or more grams of

cocaine base, one count of possession with intent to distribute five

or more grams of cocaine base, one count of possession of a firearm

by a felon, one count of possession of a firearm in furtherance of a

drug trafficking offense, and one count of distribution of cocaine.

     Defendant has been in custody since his arrest on these

offenses on July 7, 2006. According to BOP records, Defendant is

scheduled to be released on June 29, 2024. In his pro se motion,

Defendant sets forth a reentry plan which includes living with his

daughter, who has pledged to support Defendant until he can

secure employment. The Court has considered the factors in §

3553(a) and concludes that they entitle Defendant to compassionate

release.

     2.    Sentencing Commission Policy Statements

     The relevant policy statement, § 1B1.13 of the Sentencing

Guidelines, explains that a sentence reduction under § 3582(c)(1)(A)

may be ordered where a court determines, “after considering the

factors set forth in 18 U.S.C. § 3553(a),” that “(1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the

defendant is not a danger to the safety of any other person or to the


                            Page 13 of 16
     3:06-cr-30058-SEM-BGC # 88      Page 14 of 16




community, as provided in 18 U.S.C. § 3142(g); and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13 (2018).

      The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.6 U.S.S.G. § 1B1.13 cmt. n.1. One of the

circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). As discussed above, in this case, Defendant

has serious underlying physical and medical conditions which are

present in combination with the extraordinary and compelling



6 The Court notes that § 1B1.13 of the Sentencing Guidelines has not been
amended to reflect all of the additional language added to 18 U.S.C. §
3582(c)(1)(A). As it stands, § 1B1.13 only refers to a reduction “upon the
motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers § 1B1.13.

                                Page 14 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 15 of 16




reason presented by the COVID-19 pandemic.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If released, if Defendant quarantines himself and practices

social distancing, that will diminish the risk of spreading the virus.

     Therefore, the Court finds that Defendant has satisfied all

requirements for compassionate release.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Spencer Harris’s

Amended Motion for Compassionate Release (d/e 83) is GRANTED.

The Court hereby reduces Defendant’s term of imprisonment in this

case from 248 months to time served plus 72 hours in order to

allow BOP to test Defendant for COVID-19 and to allow Defendant

to arrange transportation.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend 6 months in home

confinement, with the first 14 days to be spent in isolation. The

home confinement shall start as soon as possible after his term of

supervised release begins. During his term of home confinement,

Defendant shall be monitored by telephone until such time as it is


                             Page 15 of 16
     3:06-cr-30058-SEM-BGC # 88   Page 16 of 16




practicable to implement electronic monitoring. All other aspects of

Defendant’s sentence shall remain the same. Defendant’s pro se

motion for compassionate release (d/e 80) is DENIED as MOOT.

     The Bureau of Prisons is ORDERED to immediately test

Defendant for COVID-19. The Clerk is DIRECTED to send a copy of

this Opinion to USP Florence. Defendant must self-quarantine for a

period of 14 days beginning at the time of his release, including

while he travels from USP Florence to his residence. Defendant

shall travel to his residence in a vehicle with three-row seating that

allows him to follow the CDC’s social distancing guidelines, which

include staying at least six feet from others and wearing a face

mask and gloves.



ENTER: June 26, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 16 of 16
